                                                                                            Filed
       Case 3:21-cv-00004 Document 1-1 Filed on 01/12/21 in TXSD Page12/8/2020
                                                                      1 of 6 3:49 PM
                                                                              Patti L. Henry District Clerk
                                                                                 Chambers County, Texas

                                          20DCV0839                       By:______________________ Deputy
                                  CAUSE NO. ___________

 TIMOTHY DEMBY                                  §               IN THE DISTRICT COURT
     Plaintiff                                  §
                                                §
                                                §
 vs.                                            §               ____ JUDICIAL DISTRICT
                                                §
                                                §
 JOSHUA JOSEPH JEANPIERRE                       §
 AND QUALITY CARRIERS, INC.                     §
      Defendants                                §           CHAMBERS COUNTY, TEXAS

                           PLAINTIFF’S ORIGINAL PETITION
                           AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, TIMOTHY DEMBY, hereinafter called Plaintiff, complaining of and

about JOSHUA JOSEPH JEANPIERRE and QUALITY CARRIERS, INC., hereinafter called

Defendants, and for cause of action show unto the Court the following:

                         I. DISCOVERY CONTROL PLAN LEVEL

        1.     Plaintiff intends that discovery be conducted under Discovery Level II.

                                 II. PARTIES AND SERVICE

        2.     Plaintiff, TIMOTHY DEMBY, is an individual who resides in Harris County and

may be contacted through Plaintiffs Counsel.

        3.     Defendant, JOSHUA JOSEPH JEANPIERRE, is an Individual who is a resident

of Louisiana. He may be served with process at his home at the following address: 9624 Lewis

St., Baton Rouge, LA 70807, or wherever he may be found. Service of said Defendant can be

effected by personal delivery.

        4.     Defendant, QUALITY CARRIERS, INC., is a Texas corporation and may be

served with process with their registered agent, Corporation Service Company D/B/A CSC-

Lawyers Incorporating Service Company at its registered office 211 E. 7th Street, Suite 620,




                                               EXHIBIT A
     Case 3:21-cv-00004 Document 1-1 Filed on 01/12/21 in TXSD Page 2 of 6




Austin, Texas 78701, or wherever the registered agent may be found.

                              III. JURISDICTION AND VENUE

       5.      The subject matter in controversy is within the jurisdictional limits of this court.

       6.      This court has jurisdiction over the parties because at least one Defendant is a

Texas resident.

       7.      Venue in Chambers County is proper in this cause under Section 15.002(a)(1) of

the Texas Civil Practice and Remedies Code because all or a substantial part of the events or

omissions giving rise to this lawsuit occurred in this county.

    IV. RESPONDEAT SUPERIOR/JOINT ENTERPRISE/VICARIOUS LIABILITY
          FMCSA LIABILITY AND COURSE & SCOPE OF EMPLOYMENT

       8.      QUALITY CARRIERS, INC. is legally responsible to the Plaintiff for the

negligent conduct of JOSHUA JOSEPH JEANPIERRE under the legal doctrines of

respondeat superior, agency, and/or ostensible agency, because Defendant, JOSHUA JOSEPH

JEANPIERRE was, at all times material to this lawsuit, an agent, ostensible agent, servant,

employee of, or in joint enterprise with QUALITY CARRIERS, INC. and was acting within

the course and scope of such agency or employment at the time of the collision made the basis of

this lawsuit. As a result, Defendant, QUALITY CARRIERS, INC., is liable for all of the

negligent acts committed by Defendant, JOSHUA JOSEPH JEANPIERRE.

       9.      At the time of the occurrence in question, Defendant JOSHUA JOSEPH

JEANPIERRE was the statutory employee of Defendant QUALITY CARRIERS, INC.

pursuant to Federal Motor Carrier Safety Regulations, 49 C.F.R. § 390.5. The Texas Court of

Appeals, Fort Worth, in Morris v. JTM Materials, Inc., 78 S.W.3d 28, 37-38 (Tex. App.—Ft.

Worth 2003, no pet.), noted that with respect to a business affecting interstate commerce, a


                                                 2
     Case 3:21-cv-00004 Document 1-1 Filed on 01/12/21 in TXSD Page 3 of 6




“motor carrier’s liability for equipment and drivers…is not governed by the traditional common-

law doctrines of the master-servant relationship and respondeat superior. Instead, an interstate

carrier is vicariously liable as a matter of law…for the negligence of its statutory employee

drivers.” (Emphasis added).

                                            V. FACTS

          10.   On or about March 18, 2020, Plaintiff was traveling in Chambers County, Texas

when Defendants caused a collision with the Plaintiff. As a result of the collision, Plaintiff

suffered serious bodily injuries. The 2019 Black Freightliner Cascadia 125 operated by JOSHUA

JOSEPH JEANPIERRE belonged to Defendant QUALITY CARRIERS, INC.

                        VI. PLAINTIFF’S CLAIM OF NEGLIGENCE
                         AGAINST JOSHUA JOSEPH JEANPIERRE

          11.   Defendant had a duty to exercise the degree of care that a person of ordinary

prudence would use to avoid harm to others under circumstances similar to those described

herein.

          12.   Plaintiff’s injuries were proximately caused by Defendant's negligent, careless

and reckless disregard of said duty.

          13.   The negligent, careless and reckless disregard of duty of Defendant consisted of,

but is not limited to, the following acts and omissions:

                A.     In that Defendant failed to keep a proper lookout for Plaintiff’s safety that
                       would have been maintained by a person of ordinary prudence under the
                       same or similar circumstances;

                B.     In that Defendant failed to yield as a person of prudent care would have
                       done;

                C.     In that Defendant failed to turn his/her motor vehicle in an effort to avoid
                       the collision complained of;


                                                 3
     Case 3:21-cv-00004 Document 1-1 Filed on 01/12/21 in TXSD Page 4 of 6




              D.      In that Defendant failed to operate a motor vehicle as a person using
                      ordinary prudent care would have done;

              E.      In that Defendant failed to maintain a clear and reasonable distance
                      between Plaintiff’s motor vehicle and Defendant's motor vehicle which
                      would permit Defendant to bring his/her motor vehicle to a safe stop
                      without colliding into Plaintiff’s motor vehicle;

              F.      In that Defendant failed to keep such distance away from Plaintiff’s motor
                      vehicle as a person using ordinary prudent care would have done;

              G.      In that Defendant was operating his/her motor vehicle at a rate of speed
                      which was greater than that would have been operated by a person of
                      ordinary prudence under the same or similar circumstances; and

              H.      In that Defendant failed to apply his/her brakes to his/her motor vehicle in
                      a timely and prudent manner and/or wholly failed to apply his/her brakes
                      in order to avoid the collision in question.

                   VII. DAMAGES FOR PLAINTIFF TIMOTHY DEMBY

       14.    As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff, TIMOTHY DEMBY, was caused to suffer serious bodily injuries, and to incur the

following damages for which Plaintiff seeks monetary relief of over $100,000.00 but not more

than $1,000,000.00:

              A.      Reasonable medical care and expenses in the past. These expenses were
                      incurred by Plaintiff, TIMOTHY DEMBY, for the necessary care and
                      treatment of the injuries resulting from the accident and/or the aggravation
                      of prior injuries and such charges are reasonable and were usual and
                      customary charges for such services in Harris County, Texas;

              B.      Reasonable and necessary medical care and expenses which will in all
                      reasonable probability be incurred in the future;

              C.      Physical pain and suffering in the past;

              D.      Physical pain and suffering in the future;

              E.      Loss of earnings in the past;

              F.      Loss of earning capacity which will, in all probability, be incurred in the

                                                4
     Case 3:21-cv-00004 Document 1-1 Filed on 01/12/21 in TXSD Page 5 of 6




                       future;

               G.      Mental anguish in the past;

               H.      Mental anguish in the future;

               I.      Physical Impairment in the past; and

               J.      Physical Impairment in the future.


                           VIII. DEMAND FOR TRIAL BY JURY

       15.     Plaintiff demands a jury trial and tenders the appropriate fee with this petition.

                             IX. REQUEST FOR DISCLOSURE

       16.     Under Texas Rules of Civil Procedure 194, Plaintiff requests that Defendant

disclose, within 50 days of the service of this request, the information or material described in

rule 194.2.

                                          X. PRAYER


       WHEREFORE,          PREMISES        CONSIDERED,          Plaintiff,   TIMOTHY       DEMBY,

respectfully pray that the Defendants, JOSHUA JOSEPH JEANPIERRE and QUALITY

CARRIERS, INC., be cited to appear and answer herein, and that upon a final hearing of the

cause, judgment be entered for the Plaintiff against Defendants for damages in an amount within

the jurisdictional limits of the Court; together with pre-judgment interest (from the date of injury

through the date of judgment) at the maximum rate allowed by law; post-judgment interest at the

legal rate, costs of court; and such other and further relief to which the Plaintiff may be entitled

at law or in equity.




                                                 5
    Case 3:21-cv-00004 Document 1-1 Filed on 01/12/21 in TXSD Page 6 of 6




                                        Respectfully Submitted,

                                        KGS LAW GROUP

                                        By: /s/   Abraham Garcia
                                        Abraham Garcia
                                        State Bar No. 24078005
                                        Carlos A. Saldaña
                                        State Bar No. 24086403
                                        Brandon A. Kinard
                                        State Bar No. 24079744
                                        150 W Parker Rd, Suite 705-B
                                        Houston, Texas 77076
                                        Telephone No. (281) 962-7772
                                        Facsimile No. (281) 962-7773
                                        Email: kgs@kgslawgroup.com
                                        ATTORNEYS FOR PLAINTIFF




TO DEFENDANT:
YOU MUST DELIVER THIS IMMEDIATELY
TO YOUR INSURANCE COMPANY WHO WAS
INSURING THE VEHICLE YOU WERE DRIVING
AT THE TIME OF THE ABOVE ACCIDENT.




                                           6
